
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10-ff


FIFTH AMENDMENT TO
PARTICIPATION AGREEMENT


        THIS FIFTH AMENDMENT TO PARTICIPATION AGREEMENT, dated as of
December 31, 2001 (this " Amendment "), amends the Participation Agreement,
dated as of October 22, 1999, by and among ADC Telecommunications, Inc., a
Minnesota corporation (" ADC " or " Lessee "), as Lessee; Lease Plan North
America, Inc., not in its individual capacity, except as expressly stated
therein, but solely as Agent Lessor for the Participants (the " Agent Lessor ");
the Persons named on Schedule I thereto, as Participants; and ABN AMRO Bank
N.V., as Administrative Agent, as amended by (A) the First Amendment to
Participation Agreement, dated as of January 29, 2001 (the " First Amendment "),
(B) the Second Amendment to Participation Agreement, dated as of August 24, 2001
(the " Second Amendment "), (C) the Third Amendment to the Participation
Agreement and Lease, dated as of October 31, 2001 (the " Third Amendment ") and
(D) the Fourth Amendment to the Participation Agreement and Lease, dated as of
December 11, 2001 (the " Fourth Amendment ") (as so amended by the First
Amendment, the Second Amendment, the Third Amendment and the Fourth Amendment,
the " Participation Agreement "). Capitalized terms used herein and not
otherwise defined herein shall have the respective meanings assigned thereto in
Appendix 1 to the Participation Agreement.

        WHEREAS, the parties hereto have entered into the Participation
Agreement and the other Operative Documents to fund the Construction of the
Financed Improvements on the Land;

        WHEREAS, prior to the date of this Amendment, the Put Event and Base
Term Commencement Date have occurred;

        WHEREAS, the parties hereto desire to amend the Participation Agreement
as hereinafter set forth, including to amend certain existing covenants and
create new affirmative covenants of Lessee and to set forth the applicable
margins with respect to the calculation of Basic Rent;

        NOW, THEREFORE, in consideration of the premises and for other good and
valuable consideration (the receipt and sufficiency of which are hereby
acknowledged), the parties hereto agree as follows:

        SECTION 1. AMENDMENTS. Effective as of the date hereof and subject to
the satisfaction of the conditions precedent set forth in Section 2 , the
Participation Agreement shall be amended in accordance with Sections 1.1 through
1.16 .

        SECTION 1.1 Fees . Section 4.1(b)(ii) of the Participation Agreement is
hereby amended by deleting the second paragraph in its entirety.

        SECTION 1.2 Fees . Section 4.1 of the Participation Agreement is hereby
amended by adding a new clause (vi), which shall read as follows:

"(vi) On the Fifth Amendment Effective Date and on the first day of each Fiscal
Quarter thereafter, if the then aggregate Benefited Participants' outstanding
Participant Balances is not fully Cash Collateralized on any such date pursuant
to Section 8.20(c) , Lessee shall pay on each such date to each Benefited
Participant a fee (the " Ticking Fee ") equal to the product of (A) the then
outstanding Uncollateralized Participant Balance for such Participant and (B) 10
basis points (0.10%)."

        SECTION 1.3 Fees . Section 4.1 of the Participation Agreement is hereby
amended by adding a new clause (vii), which shall read as follows:

"(vii) Lessee shall pay to each Benefited Participant from time to time a
facility fee (the " Facility Fee ") at a rate per annum equal to the product of
(x) 20 basis points (0.20%) per annum and (y) such Benefited Participant's
outstanding Participant Balance as of the date such fee is calculated; such
Facility Fees being payable to Lessee on each Payment Date.

--------------------------------------------------------------------------------

        The Administrative Agent shall provide to Lessee from time to time not
less than six (6) Business Days prior to the due date(s) for the Commitment
Fees, a written statement of the amount of the Commitment Fees then due, the due
date therefor and the calculation thereof; provided, however , that the
Administrative Agent's failure to give such notice shall not relieve Lessee of
its obligation to pay timely all Commitment Fees, Ticking Fees and Facility
Fees. The Commitment Fees and Facility Fees shall be payable in arrears on each
Payment Date and shall be computed on the basis of the actual number of days
from and including each Payment Date to but excluding the next succeeding
Payment Date (or for any partial period, for the actual number of days in such
partial period, including the first day of such partial period but excluding the
last day of such partial period), for which such Commitment Fees and Facility
Fees are payable over a year of 360 days; provided, however , that the initial
period for the Commitment Fees shall be the period from and including the
Document Closing Date to but excluding the immediately succeeding Payment Date;
provided, however , that the initial period for the Facility Fees shall be the
period from and including the Fifth Amendment Effective Date to but excluding
the immediately succeeding Payment Date."

        SECTION 1.4 Limitation on Liens . Section 8.2(j) of the Participation
Agreement is hereby amended by adding immediately after the reference to
"permitted hereunder" the following:

"and for purposes of acquiring additional assets in which neither Lessee nor its
Subsidiaries has an interest prior to the date such capital leases become
effective"

        SECTION 1.5 Limitation on Liens . Section 8.2(k) of the Participation
Agreement is hereby amended and restated in its entirety as follows:

"(k) (A) Liens on any Excluded Asset (other than Excluded Assets of the type
described at sections 4, 5 and 6 of Schedule I to the Fifth Amendment) and (B) a
Lien granted to First Union National Bank on the Asset Collateral for purposes
of securing First Union National Bank's consent under Section 8.22 of the
Participation Agreement, provided that First Union National Bank's rights in
such assets will be pari passu with those rights of the Agent Lessor and will
only secure the obligations (not to exceed $53,000,000 in the aggregate) under
the existing Synthetic Lease evidenced in part by that certain Participation
Agreement dated as of December 12, 2000, as amended among ADC
Telecommunications, Inc., First Security Bank, National Association (now known
as Wells Fargo Bank Northwest, N.A.), First Union Securities, Inc. and First
Union National Bank."

        SECTION 1.6 Limitation on Liens . Section 8.2 of the Participation
Agreement is hereby amended by deleting clause (l) in its entirety.

        SECTION 1.7 Limitation on Liens . Section 8.2 of the Participation
Agreement is hereby amended by adding the following paragraph immediately after
clause (k) thereof:

"If Lessee shall have fully Cash Collateralized the Obligations in accordance
with Section 8.20(c) and all applicable preference periods shall, in the
reasonable judgment of Administrative Agent, have lapsed, then upon satisfaction
of the foregoing requirements and following the receipt by the Administrative
Agent of a written request from Lessee, Agent Lessor, Administrative Agent and
the Required Participants shall reasonably cooperate to amend the Operative
Documents to delete the covenants with respect to restrictions on Liens at this
Section 8.2."

        SECTION 1.8 Restricted Payments . Section 8.11 of the Participation
Agreement is hereby amended by adding immediately after the reference to "Lessee
and any Wholly-Owned Subsidiary may" the following: ", with respect to the
following clauses (a), (b) and (c) below, and any Wholly-Owned

2

--------------------------------------------------------------------------------

Subsidiary may, with respect to clause (d) below," and (B) amending and
restating clause (c) in its entirety as follows:

"(c) make "earn-out" payments in connection with Acquisitions; provided that
(i) both before and after giving effect thereto no Default or Event of Default
shall have occurred and be continuing and (ii) if such declaration, payment,
purchase, redemption or other acquisition were made on the last day of the most
recent fiscal period for which financial statements have been delivered pursuant
to the terms hereof, no Default or Event of Default would have occurred as a
result thereof."

        SECTION 1.9 Restricted Payments . Section 8.11 of the Participation
Agreement is hereby amended by (A) deleting the period at the end of clause (c)
thereof and replacing it with ";" and (B) adding the following new clause (d)
immediately after clause (c) thereof:

"(d) declare or pay dividends to Lessee or to another Wholly-Owned Subsidiary."

        SECTION 1.10 Net Worth . Section 8.17 of the Participation Agreement is
hereby amended and restated in its entirety as follows:

"Lessee shall not permit at any time Net Worth to be less than the sum of
(a) $1,638,000,000, plus (b) for each fiscal year, commencing with the fiscal
year ending October 31, 2001, 50% of positive net income for such fiscal year,
plus (c) with respect to the issuance or sale of capital stock of Lessee or the
conversion of Indebtedness of Lessee into equity of Lessee, in each case
occurring after the date hereof, 50% of the aggregate Net Issuance Proceeds
received by Lessee from such issuance or sale of capital stock, plus 50% of the
principal amount of any Indebtedness so converted if such issuance, sale or
conversion occurs at a time when Lessee shall have no Rating or at a time when
Lessee's Rating is lower than BBB- and Baa3, respectively; such covenant to be
calculated as of the end of each Fiscal Quarter."

        SECTION 1.11 Funded Debt; Funded Debt to EBITDA Ratio . Section 8.18 of
the Participation Agreement is hereby amended and restated in its entirety as
follows:

"(a) Lessee shall not permit the aggregate principal amount of funded Debt of
Lessee and its Subsidiaries to exceed, in the aggregate at any time during any
Fiscal Quarter set forth below, the amount set forth opposite such Fiscal
Quarter:

Fiscal Quarter


--------------------------------------------------------------------------------

  Amount

--------------------------------------------------------------------------------

The Fiscal Quarter ending January 31, 2002   $ 500,000,000
The Fiscal Quarter ending April 30, 2002
 
$
500,000,000
The Fiscal Quarter ending July 31, 2002
 
$
500,000,000
The Fiscal Quarter ending October 31, 2002
 
$
500,000,000

        (b)  Lessee shall not permit, as of the end of any Fiscal Quarter set
forth below, the ratio of (x) the aggregate principal amount of funded Debt of
Lessee and its Subsidiaries to (y) EBITDA

3

--------------------------------------------------------------------------------

for the four consecutive Fiscal Quarters then ending, to exceed the ratio set
forth opposite such Fiscal Quarter:

Fiscal Quarter


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

The Fiscal Quarter ending January 31, 2003   5.0:1
The Fiscal Quarter ending April 30, 2003
 
4.0:1
The Fiscal Quarter ending July 31, 2003
 
3.5:1
The Fiscal Quarter ending October 31, 2003
 
3.5:1
Commencing with the Fiscal Quarter ending on January 31, 2004 and as of the end
of any Fiscal Quarter thereafter
 
3.0:1

        SECTION 1.12 EBITDA; EBITDA to Interest Expense Ratio . Section 8.19 of
the Participation Agreement is hereby amended and restated in its entirety as
follows:

        (a)  Lessee shall not permit, for the periods set forth below, EBITDA to
be less than:

Period


--------------------------------------------------------------------------------

  EBITDA Amount

--------------------------------------------------------------------------------

  For the two consecutive Fiscal Quarters ending on April 30, 2002   $
(35,000,000 )
For the three consecutive Fiscal Quarters ending on July 31, 2002
 
$
(8,000,000
)
For the four consecutive Fiscal Quarters ending on October 31, 2002
 
$
58,000,000
 
For the four consecutive Fiscal Quarters ending on January 31, 2003
 
$
98,000,000
 
For the four consecutive Fiscal Quarters ending on April 30, 2003
 
$
136,000,000
 
For the four consecutive Fiscal Quarters ending on July 31, 2003
 
$
153,000,000
 
For the four consecutive Fiscal Quarters ending on October 31, 2003 and for the
four consecutive Fiscal Quarters ending as of the last day of any Fiscal Quarter
thereafter
 
$
147,000,000
 

provided, however , that compliance shall be measured on a cumulative basis for
each such period ending on or before October 31, 2002, and thereafter on a
rolling four quarter basis.

        (b)  Lessee shall not permit, for the period consisting of four
consecutive Fiscal Quarters ending on the dates set forth below, the ratio of
EBITDA for such period to Interest Expense for such period to be less than the
ratio set forth opposite such period then ending (it being understood that
compliance shall be measured on a rolling four quarter basis for each such
period):

Period


--------------------------------------------------------------------------------

  Ratio

--------------------------------------------------------------------------------

The four consecutive Fiscal Quarters ending on January 31, 2003   3:0:1
The four consecutive Fiscal Quarters ending on April 30, 2003 and for the four
consecutive Fiscal Quarters ending as of the last day of any Fiscal Quarter
thereafter
 
4:0:1

        SECTION 1.13 Enhancer Collateral . Section 8.20 of the Participation
Agreement is hereby amended by adding immediately after clause (b) thereof the
following new clause (c):

"(c) Additional Enhancer Collateral . Following the receipt of a written request
by Lessee and provided no Event of Default exists, Agent Lessor and
Administrative Agent shall reasonably cooperate with Lessee to permit Lessee to
Cash Collateralize the Obligations which are or may from time to time be due and
owing to the Benefited Participants in accordance with the terms and conditions
to be agreed upon between the parties hereto and satisfactory to Agent Lessor,

4

--------------------------------------------------------------------------------

Administrative Agent and each Participant in their sole and reasonable
discretion. In connection with such request and prior to delivery of any
Additional Enhancer Collateral, Lessee shall execute and deliver to Agent Lessor
for the benefit of the Benefited Participants, such amendments to the Operative
Documents (including, without limitation, Section 5.3 of the Participation
Agreement) and such further documents and instruments as Agent Lessor or
Administrative Agent may reasonably request to evidence the creation and
perfection of the security interest and Lien in the Additional Enhancer
Collateral, including the execution, delivery, filing and recording of any
pledge or security agreements, custody agreements, financing statements and
acknowledgments and opinions of counsel requested by Agent Lessor or
Administrative Agent. Agent Lessor for the benefit of the Benefited Participants
shall have a first priority perfected security interest in the Additional
Enhancer Collateral."

        SECTION 1.14 The Participation Agreement is hereby amended by adding
immediately after Section 8.21 thereof the following new Section 8.22:

        "SECTION 8.22 Asset Collateral .

        Lessee shall, on the earlier of (i) March 31, 2002 (the " Asset
Collateralization Date ") or (ii) the date on which a lien is granted to First
Union National Bank for purposes of securing its consent under Section 8.22 of
the Participation Agreement, pledge and grant to Agent Lessor for the benefit of
the Benefited Participants, a security interest in and Lien upon all of the
consolidated assets (tangible and intangible) of Lessee and its Affiliates and
Subsidiaries, other than Excluded Assets, whether then or thereafter existing or
in which Lessee then has or thereafter acquires an interest and wherever the
same may be located (the " Asset Collateral "), to secure the Obligations which
are or may from time to time be due and owing to the Benefited Participants.
Upon request by Lessee and Lessee's demonstration to the reasonable satisfaction
of the Required Participants that the capital stock or other equity ownership
interests of an entity having its jurisdiction of organization outside of the
United States represent an immaterial portion of the Net Worth of Lessee and
that such perfection of security interest in such assets would be uneconomical,
the Required Participants will reasonably consider not requiring Lessee to make
filings or recordings outside the United States to perfect security interests in
such assets. Prior to the Asset Collateralization Date, Lessee shall execute and
deliver to Agent Lessor for the benefit of the Benefited Participants, such
amendments to the Operative Documents (including, without limitation,
Section 5.3 of the Participation Agreement) and such further documents, opinions
of counsel and instruments as Agent Lessor or Administrative Agent may
reasonably request to evidence the creation and perfection of the security
interest and Liens in the Asset Collateral, including the execution, delivery,
filing and recording of any mortgages, intercreditor agreements, financing
statements and acknowledgments requested by Agent Lessor or Administrative
Agent. Agent Lessor for the benefit of the Benefited Participants shall have a
first priority security interest and Lien in the Asset Collateral, subject only
to Liens permitted by Section 8.2, provided that the security interest or Lien
granted to Agent Lessor pursuant to this Section 8.22 shall be at least equal in
priority to such other permitted liens, other than such permitted liens at
Section 8.2 which by operation of law would be senior to the Liens to be granted
to Agent Lessor hereunder. Agent Lessor or Administrative Agent shall deliver a
draft of the security agreement providing for a grant of the Lien on the Asset
Collateral to Lessee by not later than March 1, 2002."

        SECTION 1.15 The Participation Agreement is hereby amended by adding
immediately after Section 8.22 thereof the following new Section 8.23:

        "8.23 Credit Facilities . Lessee hereby covenants that it shall promptly
inform in writing Agent Lessor and Administrative Agent of any credit facility
to which it is a party and which shall become effective on or after December 31,
2001 and shall promptly provide Agent Lessor and Administrative Agent with
written copies of all documentation relating to the same, including

5

--------------------------------------------------------------------------------

without limitation an accurate and complete copy of any credit agreement made a
part thereof. Lessee further acknowledges and agrees that the Agent Lessor,
Administrative Agent and the Noncollateralized Required Participants may, at
their sole discretion, elect to revise and amend the Operative Documents as
necessary to conform the Operative Documents to the provisions of any such
credit facility. Lessee further acknowledges and agrees that it shall reasonably
cooperate with the Agent Lessor, Administrative Agent and the Noncollateralized
Required Participants to effectuate any such amendments or revisions to such
documents."

        SECTION 1.16 Definitions.

        (a)  The definition of "ADC Event of Default" appearing in Appendix 1 to
the Participation Agreement is hereby amended by (A) deleting the "or" at the
end of clause (j) thereof, (B) replacing the period at the end of clause (k)
thereof with ";" and (C) adding to such definition immediately after clause (k)
thereof the following new clauses (l) and (m) as follows: "(l) Lessee fails to
comply with the obligations set forth in Section 8.22 of the Participation
Agreement on or before the Asset Collateralization Date; or (m) Lessee fails to
promptly execute any documentation submitted by Agent Lessor, Administrative
Agent or the Noncollateralized Required Participants pursuant to or in pursuance
of Section 8.23 of the Participation Agreement."

        (b)  The definition of "Applicable Tranche A2 Margin" appearing in
Appendix 1 to the Participation Agreement is hereby amended by deleting the
reference to "225 basis points" and replacing it with the reference to "375
basis points".

        (c)  The definition of "Applicable Tranche A3 Margin" appearing in
Appendix 1 to the Participation Agreement is hereby amended by deleting the
reference to "235 basis points" and replacing it with the reference to "385
basis points".

        (d)  The definition of "Applicable Tranche B Margin" appearing in
Appendix 1 to the Participation Agreement is hereby amended by deleting the
reference to "250 basis points" and replacing it with the reference to "400
basis points".

        (e)  The definition of "Applicable Tranche C Margin" appearing in
Appendix 1 to the Participation Agreement is hereby amended by deleting the
reference to "350 basis points" and replacing it with the reference to "500
basis points".

        (f)    The definition of "Debt" appearing in Appendix 1 to the
Participation Agreement is hereby amended and restated in its entirety as
follows: "Debt" of a Person means "Indebtedness" of such Person of the types
described in clauses (a), (b), (c), (d), (e), (f) and (g) of the definition
thereof and clause (i) of the definition thereof as to the Guaranty Obligations
in respect of indebtedness or obligations of customers of Lessee or its
Subsidiaries or Affiliates, together with all Indebtedness of the type described
in such clauses secured by (or for which the holder of such Indebtedness has an
existing right, contingent or otherwise, to be secured by) any Lien upon or in
property (including accounts receivable and contracts rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness.

        (g)  The definition of "EBITDA" appearing in Appendix 1 to the
Participation Agreement is hereby amended and restated in its entirety as
follows: "EBITDA" means, for any applicable period, Net Income for such period,
plus (A) to the extent deducted in determining Net Income for such period, the
aggregate amount of (i) Interest Expense, (ii) federal, state, local and foreign
income taxes, (iii) depletion, depreciation and amortization of tangible and
intangible assets and (iv) the interest component of rent expense for such
period associated with all Synthetic Leases under which the Lessee or any
Subsidiary is the lessee minus (B).without duplication and to the extent
included in determining such Net Income, any extraordinary gains for such
period, all determined on a consolidated basis in accordance with GAAP.

6

--------------------------------------------------------------------------------




        (h)  The definition of "Fiscal Year" appearing in Appendix 1 to the
Participation Agreement is hereby amended and restated in its entirety as
follows: "Fiscal Year" means any period of twelve consecutive calendar months
ending on October 31; references to a Fiscal Year with a number corresponding to
any calendar year (e.g., the "2001 Fiscal Year") refer to the Fiscal Year ending
on October 31st of such calendar year.

        (i)    The definition of "Indebtedness" appearing in Appendix 1 to the
Participation Agreement is hereby amended and restated in its entirety as
follows: "Indebtedness" of any Person means, without duplication, (a) all
indebtedness for borrowed money; (b) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (other than trade
payables entered into in the ordinary course of business on ordinary terms);
(c) all non-contingent reimbursement or payment obligations with respect to
Surety Instruments; (d) all obligations evidenced by notes, bonds, debentures or
similar instruments, including obligations so evidenced incurred in connection
with the acquisition of property, assets or businesses; (e) all obligations with
respect to capital leases and Synthetic Lease Obligations; (f) all Receivables
Financings of such Person; (g) all obligations of such Person upon which
interest charges are customarily paid; (h) all indebtedness referred to in
clauses (a) through (g) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property (including accounts and contracts rights) owned by
such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness; and (i) all Guaranty Obligations in respect of
indebtedness or obligations of others of the kinds referred to in clauses
(a) through (g) above. For all purposes of the Participation Agreement, the
Indebtedness of any Person shall include all recourse Indebtedness of any
partnership in which such Person is a general partner and all obligations (or
any portion of such obligations) which are (A) incidentally incurred by Lessee
and its Subsidiaries (other than a Subsidiary described in clause (B) below) in
connection with the securitization of assets whether or not such securitization
constitutes the sale of or grant of a security interest in such assets under
applicable accounting rules or (B) incurred by a Subsidiary that is formed for
the sole purpose of a securitization transaction described in clause (A) above.

        (j)    The definition of "Interest Expense" appearing in Appendix 1 to
the Participation Agreement is hereby amended and restated in its entirety as
follows: "Interest Expense" means, for any applicable period, the aggregate
consolidated interest expense (both cash and non-cash and determined without
regard to original issue discount) of Lessee and its Subsidiaries for such
period plus, without duplication, any interest expense which would have accrued
during such period if all Indebtedness which existed immediately after the
consummation of any merger to which Lessee is a party or of any Acquisition by
Lessee or its Subsidiaries, in each case, during such period was in existence on
the first day of such period, as determined in accordance with GAAP, including,
to the extent allocable to interest expense in accordance with GAAP, (i) all
other fees paid or owed with respect to the issuance or maintenance of
Contingent Obligations (including letters of credit of Lessee and its
Subsidiaries), (ii) net costs or benefits payable under Swap Contracts of Lessee
and its Subsidiaries, (iii) the portion of any payments made in respect of
obligations in respect of capitalized leases of Lessee and its Subsidiaries
allocable to interest expense, (iv) the portion of any rental payments made in
respect of Synthetic Leases under which Lessee or any Subsidiary is lessee
allocable to interest and (v) interest-equivalent costs associated with any
Receivables Financing, whether accounted for as interest expense or loss on the
sale of receivables.

        (k)  The definition of "Synthetic Lease" appearing in Appendix 1 to the
Participation Agreement is hereby amended and restated in its entirety as
follows: "Synthetic Lease" means any lease of real or personal property that
constitutes an operating lease for GAAP purposes but indebtedness of the lessee
for federal income tax purposes, including the lease financings provided for in
the Operative Documents and in the "Operative Documents" as that term is defined
in

7

--------------------------------------------------------------------------------




Appendix 1 to Participation Agreement dated as of September 15, 2000, among ADC
Telecommunications, Inc., a Minnesota corporation, as Lessee; Lease Plan North
America, Inc., not in its individual capacity, except as expressly stated
therein, but solely as Agent Lessor for the Participants; the Persons named on
Schedule I thereto, as Participants; and ABN AMRO Bank N.V., as Administrative
Agent, as amended by (i) the First Amendment to Participation Agreement and
Lease and Waiver dated as of October 2, 2000, (ii) the Second Amendment to
Participation Agreement dated as of November 30, 2000, (iii) the Third Amendment
to Participation Agreement dated as of January 29, 2001 and (iv) the Fourth
Amendment to Participation Agreement dated as of August 24, 2001.

        (l)    The definition of "Tranche A2 Basic Rent" appearing in Appendix 1
to the Participation Agreement is hereby amended and restated in its entirety as
follows: "Tranche A2 Basic Rent" means, for each Payment Date with respect to
each Interest Period ending on such Payment Date, an amount equal to the sum of

        (x)  with respect to Certificate Amounts not outstanding at the
Alternate Base Rate, the product of (a)the daily aggregate Certificate Amounts
of the Tranche A2 Participants, (b) the sum of the LIBO Rate (Reserve Adjusted)
for such Interest Period plus the Applicable Tranche A2 Margin, (c) 1/360 and
(d) the number of days in such Interest Period; provided , that immediately upon
the occurrence of an Event of Default, the foregoing clause (b) shall be deemed
to be the sum of the Alternate Base Rate in effect in such Interest Period plus
350 basis points per annum; plus

        (y)  with respect to Certificate Amounts of the Tranche A2 Participants
outstanding at the Alternate Base Rate, the product of (a) the daily aggregate
Certificate Amount of the Tranche A2 Participants, (b) the Alternate Base Rate,
(c) 1/365 and (d) the number of days in such Interest Period; provided , that
immediately upon the occurrence of an Event of Default, the foregoing clause (b)
shall be deemed to be the sum of the Alternate Base Rate in effect in such
Interest Period plus 350 basis points per annum;

provided that, notwithstanding the foregoing, with respect to the portion of the
Tranche A2 Participant Balance attributable to the amounts funded by the Tranche
A2 Participant on the date of the Final Advance (other than amounts transferred
to GE pursuant to the GE Assignment) the Tranche A2 Basic Rent shall be
calculated by reference to the Tranche A2 Cost of Funding Rate rather than the
LIBO Rate (Reserve Adjusted), during the period commencing on the date of the
Final Advance and ending on but excluding date which is the first Payment Date
following the Payment Date occurring on the Base Term Commencement Date.

        (m)  The definition of "Tranche A3 Basic Rent" appearing in Appendix 1
to the Participation Agreement is hereby amended and restated in its entirety as
follows: "Tranche A3 Basic Rent" means, for each Payment Date with respect to
each Interest Period ending on such Payment Date, an amount equal to the sum of

        (x)  with respect to Certificate Amounts of the Tranche A3 Participants
not outstanding at the Alternate Base Rate, the product of (a) the daily
aggregate Certificate Amounts of the Tranche A3 Participants, (b) the sum of the
LIBO Rate (Reserve Adjusted) for such Interest Period plus the Applicable
Tranche A3 Margin, (c) 1/360 and (d) the number of days in such Interest Period;
provided , that immediately upon the occurrence of an Event of Default, the
foregoing clause (b) shall be deemed to be the sum of the Alternate Base Rate in
effect in such Interest Period plus 375 basis points per annum; plus

8

--------------------------------------------------------------------------------






        (y)  with respect to Certificate Amounts of the Tranche A3 Participants
outstanding at the Alternate Base Rate, the product of (a) the daily aggregate
Certificate Amount of the Tranche A3 Participants, (b)the Alternate Base Rate,
(c) 1/365 and (d) the number of days in such Interest Period; provided , that
immediately upon the occurrence of an Event of Default, the foregoing clause (b)
shall be deemed to be the sum of the Alternate Base Rate in effect in such
Interest Period plus 375 basis points per annum;

provided that, notwithstanding the foregoing, with respect to the portion of the
Tranche A3 Participant Balance attributable to the amounts funded by the Tranche
A3 Participant on the date of the Final Advance (other than amounts transferred
to GE pursuant to the GE Assignment) the Tranche A3 Basic Rent shall be
calculated by reference to the Tranche A3 Cost of Funding Rate rather than the
LIBO Rate (Reserve Adjusted), during the period commencing on the date of the
Final Advance and ending on but excluding the date which is the first Payment
Date following the Payment Date occurring on the Base Term Commencement Date.

        (n)  The definition of "Tranche B Basic Rent" appearing in Appendix 1 to
the Participation Agreement is hereby amended by deleting the reference to "250
basis points" and replacing it with the reference to "400 basis points".

        (o)  The definition of "Tranche C Basic Rent" appearing in Appendix 1 to
the Participation Agreement is hereby amended by deleting the reference to "275
basis points" and replacing it with the reference to "425 basis points".

        (p)  Appendix I to the Participation Agreement is hereby amended by
deleting the following terms: "Tranche A2 Put Margin", "Tranche A3 Put Margin",
"Tranche B Put Margin" and "Tranche C Put Margin".

        (q)  Appendix I to the Participation Agreement is hereby amended by
adding thereto the following new terms in proper alphabetical order:

        " Asset Collateral " is defined in Section 8.22 of the Participation
Agreement.

        " Asset Collateralization Date " is defined in Section 8.22 of the
Participation Agreement.

        " Benefited Participants " means all Participants other than the Tranche
A4 Participants.

        " Cash Collateralize " means to pledge and deposit with or deliver to
the Administrative Agent, for the benefit of the Benefited Participants, as
collateral for the Obligations which are or may from time to time be due and
owing to the Benefited Participants, either (i) cash or (ii) marketable direct
obligations issued or unconditionally guaranteed by the United States government
or any agency thereof and supported by the full faith and credit of the United
States, provided the maturity of such obligations is not longer than one year,
and in an amount that shall be at least 111.11% of aggregate Benefited
Participants' outstanding Participant Balance (such cash or marketable direct
obligations referred to as " Additional Enhancer Collateral "), pursuant to
Section 8.20(c) of the Participation Agreement.

        " Excluded Assets " means those assets described in Schedule I attached
to the Fifth Amendment.

        " Existing Synthetic Leases " means those four Synthetic Leases
evidenced in part by (i) a Master Lease Agreement dated as of July 31, 2000, as
amended, between ADC Telecommunications, Inc. and ADC 2000 Trust,
(ii) Participation Agreement dated as of December 12, 2000, as amended among ADC
Telecommunications, Inc., First Security Bank, National Association (now known
as Wells Fargo Bank Northwest, N.A.), First Union Securities, Inc. and First
Union National Bank, (iii) Participation Agreement dated as of September 15,
2000, among ADC Telecommunications, Inc., a Minnesota corporation, as Lessee;

9

--------------------------------------------------------------------------------




Lease Plan North America, Inc., as Agent Lessor for the Participants; the
Persons named on Schedule I thereto, as Participants; and ABN AMRO Bank N.V., as
Administrative Agent, as amended, and (iv) the Participation Agreement.

        " Fifth Amendment " means that certain Fifth Amendment to Participation
Agreement dated as of December 31, 2001, by and among Lessee, Administrative
Agent, Agent Lessor and the Participants.

        " Fifth Amendment Effective Date " means December 31, 2001.

        " Receivables Financing " means any one or more receivables financings
in which the Lessee or any Subsidiary thereof sells, conveys or otherwise
contributes any accounts, receivables, notes receivables, rights to future lease
payments or residuals or capital (collectively, together with certain related
property relating thereto and the right to collections thereon, being the
"Transferred Assets") to a Receivables Financing SPE, which Receivables
Financing SPE then either sells (as determined in accordance with GAAP)
undivided interests in all or a portion of the Transferred Assets, and/or grants
a security interest in such Transferred Assets as security for a loan, to any
Person that is not a Subsidiary or Affiliate of the Lessee.

        " Receivables Financing SPE " means any Subsidiary or Affiliate of the
Lessee (or any Subsidiary thereof) to which the Lessee (or any Subsidiary
thereof) sells, contributes or otherwise conveys any Transferred Assets in
connection with such Receivables Financing.

        " Synthetic Lease Obligations " means, with respect to any Synthetic
Lease, at any time, an amount equal to the sum of (a) all remaining rental
obligations of the lessee under such Synthetic Lease which are attributable to
principal and, without duplication, (b) all rental and purchase price payment
obligations under such Synthetic Lease assuming the lessee has exercised the
option to purchase the leased property at the end of the lease term.

        " Transferred Assets " shall have such meaning as is given in the
definition of "Receivables Financing" herein.

        " Uncollateralized Participant Balance " means, with respect to each
Benefited Participant as of any date of determination, an amount equal to
(i) such Benefited Participant's outstanding Participant Balance on such date
minus (ii) the portion of any Additional Enhancer Collateral (or proceeds
thereof) pledged by Lessee to Agent Lessor pursuant to Section 8.20(c) of the
Participation Agreement which is distributable to such Benefited Participant
following the occurrence of an Event of Default to reduce such Benefited
Participant's Participant Balance pursuant to Section 5.3 of the Participation
Agreement, as calculated by the Administrative Agent.

        " Wholly Owned Subsidiary " means any Subsidiary of Lessee of which all
of the equity securities or other ownership interests (other than, in the case
of a corporation, directors' qualifying shares) are so owned or controlled.

        SECTION 2. CONDITIONS PRECEDENT. This Amendment shall become effective
as of the date hereof upon the satisfaction of each of the following conditions
precedent:

        (a)  The Agent Lessor shall have received this Amendment duly executed
by each of the parties thereto.

        (b)  Each of the Participants and the Agent Lessor shall have received
copies (executed or certified, as may be appropriate) of all legal documents or
proceedings taken in connection with the execution and delivery of this
Amendment and each other document, instrument and UCC financing statement
executed and delivered in connection herewith or therewith to the extent each of
the Participants or the Agent Lessor or their respective counsel may reasonably
request (collectively (including this Amendment), the " Fifth Amendment
Documents ").

10

--------------------------------------------------------------------------------




        (c)  Legal matters incident to the execution and delivery of the Fifth
Amendment Documents shall be satisfactory to each of the Participants and the
Agent Lessor and their respective counsel.

        (d)  Lessee shall have paid to Administrative Agent the ticking fee to
be paid on the date hereof.

        SECTION 3. REPRESENTATIONS AND WARRANTIES.

        Each of the parties hereto hereby represents and warrants that, as of
the date hereof, (A) the execution, delivery and performance of each Fifth
Amendment Document to which it is a party has been duly authorized by such
party, (B) the person executing each Fifth Amendment Document to which it is a
party on its behalf has been duly authorized to act on its behalf, (C) each
Fifth Amendment Document to which it is a party constitutes its legal, valid,
binding and enforceable agreement, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or other laws or equitable
principles relating to or limiting the rights of creditors generally, and
(D) its entry into each Fifth Amendment Document to which it is a party will not
violate any law, rule or regulation or constitute a default under any material
agreement by which it is bound or by which any of its assets are affected. In
order to induce the Participants and the Agent Lessor to execute and deliver
each Fifth Amendment Document to which it is a party, Lessee hereby represents
to each of the Participants and the Agent Lessor that, as of the date hereof,
(i) the representations and warranties set forth in Section 7.2 of the
Participation Agreement are and shall be and remain true and correct,
(ii) Lessee is in full compliance with all of the terms and conditions of each
Operative Document and Fifth Amendment Document to which it is a party, (iii) no
Default or Event of Default has occurred and is continuing or shall result after
giving effect to each Fifth Amendment Document, (iv) the fair market value of
the Asset Collateral consisting of intangible and tangible assets located
outside of the United States does not exceed 35%of Lessee's Net Worth and
(v) the fair market value of the Asset Collateral consisting of intangible and
tangible assets located within the United States but which are assets owned by
any entity whose jurisdiction of origin is outside the United States does not
exceed 2%of Lessee's Net Worth. ABN AMRO BANK N.V., and Lease Plan North
America, Inc. each represent that, together, they represent the Required
Participants.

        SECTION 4. COVENANTS. The Lessee hereby covenants and agrees to,
promptly after the Fifth Amendment Effective Date, request that Wachovia Bank,
N.A. as agent and Blue Ridge Asset Funding Corporation amend that certain
Receivables Purchase Agreement dated as of December 12, 2001, as amended, to
permit (i) ADC Telecommunications Sales, Inc. to pledge the stock of ADC
Receivables Corp. I and (ii) ADC Telecommunications Sales, Inc. and ADC DSL
Systems, Inc. to pledge the subordinated notes issued by ADC Receivables Corp. I
held by each, to the Agent Lessor to secure the Lessee's obligations under this
Agreement with such pledges to become effective on the Asset Collateralization
Date. Lessee also covenants and agrees to cooperate fully in Lessor's effort to
enter into an intercreditor agreement with Wachovia Bank, N.A. and Blue Ridge
Asset Funding Corporation in connection with such pledges. Upon request of
Administrative Agent or Agent Lessor, Lessee covenants and agrees to request
similar consents in form and substance reasonably satisfactory to Administrative
Agent and Agent Lessor to permit the pledge to Agent Lessor of the stock or
equity interest and any similar note with respect to any other Receivables
Financing SPE or Receivables Financings and to fully cooperate with any
intercreditor agreements.

        SECTION 5. MISCELLANEOUS.

        SECTION 5.1    Continuing Effectiveness, etc.    This Amendment shall be
deemed to be an amendment to the Participation Agreement, and the Participation
Agreement, as amended hereby, and each other Operative Document, shall remain in
full force and effect and are hereby ratified, approved and confirmed in each
and every respect. On and after the date hereof, all references to the
"Participation Agreement" in the Operative Documents or in any other document,
instrument, certificate, agreement, opinion or writing shall be deemed to refer
to the Participation Agreement,

11

--------------------------------------------------------------------------------

as the case may be, as amended hereby. Except as expressly set forth herein, the
execution, delivery and effectiveness of this Amendment shall not operate as an
amendment, modification or waiver of any provision of, or any right, power or
remedy of any party hereto under, any Operative Document.

        SECTION 5.2    Severability.    Any provision of this Amendment which is
prohibited or unenforceable in any jurisdiction shall, as to such provision and
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

        SECTION 5.3    Headings.    The various headings of this Amendment are
inserted for convenience of reference only and shall not affect the meaning or
interpretation of this Amendment or any provisions hereof.

        SECTION 5.4    Execution in Counterparts.    This Amendment may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement.

        SECTION 5.5    Governing Law.    THIS AMENDMENT SHALL IN ALL RESPECTS BE
GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW YORK AS TO ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES, EXCEPT TITLE 14 OF ARTICLE 5 OF THE NEW YORK GENERAL OBLIGATIONS
LAW. This Amendment constitutes the entire understanding among the parties
hereto with respect to the subject matter hereof and supersedes any prior
agreement, written or oral, with respect thereto.

        SECTION 5.6    Successors and Assigns.    This Amendment shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

        SECTION 5.7    Fees and Expenses.    Lessee agrees to pay on demand all
costs and expenses of or incurred by each of the other parties hereto in
connection with the negotiation, preparation, execution and delivery of each
Fifth Amendment Document, including (i) any costs and expenses incurred in
connection with the execution, delivery, filing and recording of any amendments
to the Operative Documents, other related documents, instruments, financing
statements and acknowledgments with respect to the Additional Enhancer
Collateral or the Asset Collateral to be granted pursuant to Sections 1.13 and
1.14 of this Amendment, (ii) any reasonable costs and expenses incurred in
connection with the covenants set forth in Section 4 and (iii) the reasonable
fees and expenses of counsel for the Agent Lessor.

[signature pages follow]

12

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized as of the day
and year first above written.

    ADC TELECOMMUNICATIONS, INC., as Lessee
 
 
By:
/s/  GOKUL V. HEMMADY       

--------------------------------------------------------------------------------

    Name: Gokul V. Hemmady      

--------------------------------------------------------------------------------

    Title: Vice President and Treasurer      

--------------------------------------------------------------------------------

S-1

--------------------------------------------------------------------------------

    LEASE PLAN NORTH AMERICA, INC., not in its individual capacity, except as
expressly stated in the Participation Agreement, but solely as Agent Lessor
 
 
By:
/s/  BLAKE J. LACHER       

--------------------------------------------------------------------------------

    Name: Blake J. Lacher      

--------------------------------------------------------------------------------

    Title: Vice President      

--------------------------------------------------------------------------------

S-2

--------------------------------------------------------------------------------

    ABN AMRO BANK N.V., as Administrative Agent and as a Participant
 
 
By:
/s/  PETER L. EATON       

--------------------------------------------------------------------------------

    Name: Peter L. Eaton      

--------------------------------------------------------------------------------

    Title: Group Vice President      

--------------------------------------------------------------------------------


 
 
By:
/s/  JOHN P. RICHARDSON       

--------------------------------------------------------------------------------

    Name: John P. Richardson      

--------------------------------------------------------------------------------

    Title: Vice President      

--------------------------------------------------------------------------------

S-3

--------------------------------------------------------------------------------



QuickLinks


FIFTH AMENDMENT TO PARTICIPATION AGREEMENT
